United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1325
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Billy S. Holbert,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: April 20, 2007
                                Filed: April 25, 2007
                                 ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       In this appeal from the district court’s1 revocation of Billy S. Holbert’s
supervised release, his counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), and has moved to withdraw, suggesting that there are no non-frivolous
issues. After reviewing the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we order the judgment amended as follows: Holbert’s revocation
prison sentence remains 1 year and 1 day, but his ensuing term of supervised release



      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
will be 23 months minus 1 day. See 18 U.S.C. § 3583(h). In all other respects, we
affirm the judgment of the district court. We grant counsel’s withdrawal motion.
                       ______________________________




                                       -2-